Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Track I request granted 09/29/2021.
Pending claims 1-7, 10, 12-18 and 21-34 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Malaviya (2017/0024531) i Nelson (2016/0180060) and with Shpits (2015/0100330) was demonstrated to have taught or suggested several of the features found in independent claims 1 and 21.  It was also noted that objected to dependent claims 4-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (See previous office action mailed 12/07/2021).
 Applicants have amended claim 1 and added new claims to include the allowable subject matter from the objected to claims noted above.  Examiner concludes that the prior art, alone or in any reasonable combination, fails to teach each and every element of independent claims 1 and 21-23.  The claims are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/            Primary Examiner, Art Unit 2643